DETAILED ACTION
	Claims 1 and 8-20 are pending. Claims 1, 8-12 and 14-17 have been amended, claims 2-7 have been canceled, and claims 18-20 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes a phrase that can be implied, i.e. “The present invention is directed to”. The Examiner suggests omitting the phrase entirely and starting the sentence with “Isothiocyanato”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 11, 12, and 19 is objected to because of the following informalities: Claims 1, 11, and 12 recite “RL on each occurrence, identically or differently”. However, RL only occurs once in the formulae and therefore the phrase is redundant and should be omitted. Claim 19 recites “10, C atoms”. The comma should be omitted. 
Formula I-1* is not clear in claim 11. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites formula II 
    PNG
    media_image1.png
    69
    545
    media_image1.png
    Greyscale
which is missing the right terminal group L12. Claim 10 also recites regarding L, “branched…alkyl, alkenyl or alkynyl having 1 to 12 C atoms” and “unbranched…alkenyl or alkynyl having 1 to 12 C atoms”. However, all of these radicals must have at least 2 carbon atoms.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 8-10, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of U.S. Patent No. 8,999,198. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to tolane compounds and liquid crystalline media thereof. Formula II of ‘198 when defined as: L11 denotes R11 which denotes unfluorinated alkyl having 1 to 17 C atoms, p denotes 0, A12 denotes 
    PNG
    media_image2.png
    85
    117
    media_image2.png
    Greyscale
  where R13 denotes C1-5 alkyl, Z12 denotes -C≡C-, A13 denotes 
    PNG
    media_image3.png
    113
    115
    media_image3.png
    Greyscale
, q denotes 0, and L12 denotes X12 which denotes –NCS which encompasses formula I-1 of instant claim 1 when R1 is ethyl, n-propyl, n-butyl, n-pentyl, or n-hexyl, and RL is methyl or ethyl. Formula I of ‘198 when defined as: R1 denotes an unsubstituted alkyl radical having 1 to 15 C atoms, where, in addition, one 
    PNG
    media_image4.png
    120
    119
    media_image4.png
    Greyscale
 where L1 and L2 denote branched or unbranched alkyl, alkenyl or alkynyl having 1 to 12 C atoms, in which, in addition, one or more -CH2- groups may be replaced, independently of one another, by O, substituted or unsubstituted cycloalkyl, cycloalkenyl, fluorinated alkyl or alkenyl, or fluorinated alkoxy or alkenyloxy, L3 and L4 denote H, k denotes 1, n denotes 0, and R2 denotes a halogenated or unsubstituted alkyl radical having 1 to 15 C atoms, where, in addition, one or more CH.sub.2 groups in these radicals may each be replaced, independently of one another, by -C≡C-, -CH=CH-, -CF=CF-, -CF=CH-, -CH=CF-, -(CO)- and -O- in such a way that O atoms are not linked directly to one another, or denote F, Cl, Br, CN, CF3, OCF3, NCS or SF5 encompasses formula II of instant claims 10 and 18-20 when L11 denotes R11 which denotes unfluorinated alkyl or unfluorinated alkoxy having 1 to 17, preferably having 3 to 10, C atoms or unfluorinated alkenyl, unfluorinated alkynyl, unfluorinated alkenyloxy or unfluorinated alkoxyalkyl having 2 to 15, preferably 3 to 10, C atoms, preferably alkyl or unfluorinated alkenyl, p denotes 1, A11 and A13 denote 
    PNG
    media_image5.png
    48
    86
    media_image5.png
    Greyscale
, Z11 and Z12 denotes -C≡C-, A12 denotes 
    PNG
    media_image6.png
    70
    84
    media_image6.png
    Greyscale
 where L denotes branched or unbranched .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (U.S. 2018/0337445) as evidenced by Dabrowski et al. (High Birefringent Liquid Crystalline Materials).
Sullivan et al. teaches a device containing a radio-frequency (microwave) liquid crystal mixture, wherein the device comprises an antenna comprising: an antenna element array having a plurality of antenna elements and each antenna element having a liquid crystal (LC) structure, wherein the LC structure comprises a mixture of one or more of the formula GS 1 to GS 4 [abstract] (claims 8, 9, and 13-17) such that the high-birefringence liquid crystals disclosed herein, at the molecular level, create large length/width polarizability anisotropy. In one embodiment, this is accomplished by creating a long, rigid, π-electron conjugated core (e.g., tolane). By itself (unfunctionalized), such a molecule has a very high melting point due to strong intermolecular interactions. In one embodiment, in order to reduce the melting point and favor nematic (liquid crystalline) phase formation, a long carbon tail is attached to one end. To the opposite end, a polar group, such as, for example, a Isothiocyanate (NCS), trifluoromethoxy (OCF3), cyano (CN), bromide (Br), or tifluorophenyl (C6H2F3) is used to further increase birefringence and to introduce a permanent dipole. This idea can be expressed via the general structures above (GS 1, GS 2, GS 3, and GS 4). In the case of GS 1, GS 2, and GS 4 the core is expressed in terms of units of number, m. This core may be laterally functionalized, most commonly with protons, H, and/or heteroatoms such as, for example, fluorine (F), bromine (Br), or chlorine (Cl). Other groups, such as alkyl groups such as, for example, methyl (CH3) ethyl (CH2CH3), propyl (CH2CH2CH3), or methoxy (OCH3), ethoxy (OCH2CH3), propoxy (OCH2CH3), or 

    PNG
    media_image7.png
    160
    348
    media_image7.png
    Greyscale
[0034] wherein D is CH2 or O, R1, R3, and R6-R8 are H, R2 is CnH2n+1 when n is 1 or 2, R4 and R5 are F, X is –NCS [0035], and n is 1 to 7 [0039] which is equivalent to formula I-1 of instant claim 1 when R1 is ethyl, n-propyl, n-butyl, n-pentyl, or n-hexyl and RL is methyl or ethyl. Furthermore, it is known to one of ordinary skill in the art that a lateral substitution such as a methyl group influences the melting temperature as well as an isothiocyanate material provides higher birefringence and lower viscosity as evidenced by Dabrowski et al. [p 36]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sullivan et al. and arrive at the instantly claimed compound of formula I through routine experimentation in order to achieve a liquid crystal mixture with high birefringence, low viscosity, and low melting points. Sullivan et al. also teaches structure 3 is the following:

    PNG
    media_image8.png
    146
    409
    media_image8.png
    Greyscale
[0034] wherein D is CH2 or O, R1-R3 and R6-R8 are H, R4 and R5 are F, and X is –NCS [0035] and n is 1 to 7 [0039] which is equivalent to formula II of instant claims 10, 18, and 20 when L11 denotes R11 which denotes unfluorinated alkyl or unfluorinated alkoxy having 1 to 7 C atoms, p denotes 1, A11 denotes 
    PNG
    media_image9.png
    49
    92
    media_image9.png
    Greyscale
, Z11 denotes a single bond, A12 denotes 
    PNG
    media_image10.png
    51
    88
    media_image10.png
    Greyscale
, Z12 denotes -C≡C-, A13 denotes 
    PNG
    media_image11.png
    87
    90
    media_image11.png
    Greyscale
, q denotes 0, and L12 denotes X12 which denotes NCS.
Claims 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bao (CN106398714) in view of Sullivan et al. (U.S. 2018/0337445) as evidenced by Dabrowski et al. (High Birefringent Liquid Crystalline Materials).
Bao et al. teaches the following preparation method:

    PNG
    media_image12.png
    101
    622
    media_image12.png
    Greyscale
[p 6] wherein the intermediate and final products are structurally similar to formula I* of instant claim 11 and formula I of instant claim 12 except that one of L1-L4 is H instead of the required RL group as instantly claimed.


    PNG
    media_image7.png
    160
    348
    media_image7.png
    Greyscale
[0034] wherein D is CH2 or O, R1-R8 are H, CnH2n+1, or F, among others, X is –NCS [0035], and n is 1 to 7 [0039]. When R1 is Cn H2n+1, R2, R3, R6-R8 are H, and R4 and R5 are F it is equivalent to formula I of instant claim 12 when R1 is an alkyl or alkoxy radical having 1 to 7 C atoms, L1 denotes RL which denotes an alkyl having up to 7 C atoms, L2-L6 are H, and Y1 and Y2 are F. Furthermore, it is known to one of ordinary skill in the art that a lateral substitution such as a methyl group influences the melting temperature as well as an isothiocyanate material provides higher birefringence and lower viscosity as evidenced by Dabrowski et al. [p 36]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bao et al. to include a lateral methyl group on both its intermediate and final products based on the teachings of Sullivan as evidenced by Dabrowski and arrive at the instantly claimed compound of formula I* and subsequent compound of formula I of instant claim 11 through routine experimentation in order to achieve a liquid crystal mixture with high birefringence, low viscosity, and low melting points.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (U.S. 2018/0337445) as applied to claim 10 above, and further in view of Reiffenrath et al. (U.S. 8,999,198).
With regard to claim 19, Sullivan et al. teaches the above composition may comprise a compound of the following formula 5:

    PNG
    media_image13.png
    126
    439
    media_image13.png
    Greyscale
[0034] wherein D is CH2 or O, n is 1 to 7, R1-R12 is CnH2n+1, H, F, or Cl, and X is NCS, F, Br, Cl, or H [0035] such that the left terminal is alkyl or alkoxy but does not teach a compound when the left terminal is an unfluorinated alkenyl, alkynyl, alkenyloxy or alkoxyalkyl.
However, Reiffenrath et al. teaches liquid-crystalline media for high-frequency components comprising a compound of formula I [specifically the following formula I-2:

    PNG
    media_image14.png
    83
    456
    media_image14.png
    Greyscale
[col 5 line 1] wherein L1 and L2 preferably each, independently of one another, denote F, Cl, unbranched alkyl having 1 to 8 C atoms [col 5 lines 33-35], and R1 and R2 each, independently of one another can be an unsubstituted alkyl radical having 1 to 15 C atoms in which one CH2 group may be replaced by -O- or -C≡C-, F, Cl, Br, NCS, or H [col 3 lines 4-14] which encompasses Sullivan’s formula 5 and is equivalent to formula II of instant claims 10 and 19 when L11 denotes R11 which is an unfluorinated alkenyl, alkynyl, alkenyloxy or alkoxyalkyl having 3 to 10 C atoms. Reiffenrath et al. also teaches the compounds .
Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive. Applicant argues Sullivan does not teach or suggest a compound of currently claimed formula I-1. Sullivan is totally silent regarding a difluoroisothiocyanato head group, the example shows only compounds with either no or one fluorine atom. Moreover, Sullivan provides no indication that it is advantageous to use a compound with a difluoroisothiocyanato head group in combination with a single substituent RL. This substitution offers a particularly favorable combination of properties, see page 49 of the specification.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 9,175,219, U.S. 9,169,438, U.S. 9,868,905, U.S. 9,777,217, and U.S. 10,099,975 qualify for double patenting as they all recite the same formula II as noted in the above double patenting rejection over U.S. 8,999,198. U.S. 8,999,198, U.S. 9,175,219, and U.S. 9,169,438 would be obvious over the instant claims for the same reason.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Anna Malloy/           Examiner, Art Unit 1722   

/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722